DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species II in the reply filed on 6/11/21 is acknowledged.  The traversal is on the ground(s) that the inventions can be searched and examined together without undue burden.  This is not found persuasive because there is a search and/or examination burden for the patentably distinct species because of a different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 11 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 4-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yazaki, cited on applicant’s IDS.
Yazaki disclosed an inhibitor (brake[0004]) switch comprising: a housing (CAa, CAb) having a rotor accommodation space and a Hall element (H) accommodation space; a rotor S disposed in the rotor accommodation space; a magnet MG disposed on an outer circumferential surface of the rotor; a Hall element disposed in the Hall element accommodation space and spaced apart horizontally from the magnet with a sensing surface facing an outer circumferential surface of the magnet; and a cover (CVa, CVb) configured to block an opening of the rotor accommodation space to prevent the rotor from being released; (claim 2) further comprising: a partition wall formed between the rotor accommodation space and the Hall element accommodation space and configured to separate an installation space of the magnet from an installation space of the Hall element; (claim 4) wherein the Hall element accommodation space includes a Hall element insertion depression (K) formed in a vertical direction, and the Hall element is coupled to the Hall element insertion depression; (claim 5) wherein an insulating coating material (G) is applied to the Hall element accommodation space, or an epoxy resin or silicone is injected into the Hall element accommodation space and cured; .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yazaki, cited above, in view of Daesung Electric, cited on applicant’s IDS.
	Yazaki disclosed the rotor is inserted from an upper end of the rotor accommodation space toward a lower end thereof but was silent concerning a first sealing disposed between an inner circumferential surface of the rotor accommodation space and a lower end of the rotor and a second sealing is disposed between the upper end of the rotor accommodation space of the housing and the cover.  Daesung disclosed a first sealing disposed between an inner circumferential surface of the rotor accommodation space and a lower end of the rotor and a second sealing 500 is disposed between the upper end of the rotor accommodation space of the housing and the cover, i.e., an equivalent structure known in the art.  Therefore, because these two rotation sensors were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to employ seals in Yazaki.
  
Allowable Subject Matter
Claims 8-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Yazaki, the closest prior art of record, failed to disclose or reasonably suggest an end portion of a lead that protrudes from one side surface of the Hall element is connected to a first side surface of a capacitor and the Hall element-side terminal is provided at a second side surface of the capacitor to form a Hall element assembly, and the lead of the Hall element assembly is bent at a substantially right angle.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987.  The examiner can normally be reached on Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837